Citation Nr: 1616580	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities, to include as being secondary to back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board previously remanded this matter in January 2012 for further development and again in May 2014 for the purposes of obtaining VA treatment records as well as service personnel records to determine whether the Veteran had service in the Republic of Vietnam.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2006 spine examination diagnosed degenerative disc disease status post laminectomy.  Regarding the in-service element of the service connection claim, the Veteran submitted several statements of record indicating he has had back pain since 1975, which have progressed over the years.  Specifically, the December 2007, August 2011 and September 2013 statements from the Veteran report an injury to his back while carrying a back pack and a mortar base plate equaling 51 pounds.  However, the record does not include a medical examination that provides an opinion on the possible causal connection between the Veteran's present degenerative disc disease and his service.

The Veteran argues that the numbness that he experiences in his lower extremities was caused or aggravated by his back disability.  Alternately,  in the September 2013 statement, the Veteran contends that suffered direct nerve damage to his legs due to the excessive load bearing of weight of both the backpack and the mortar baseplate.  The medical evidence of record indicates the Veteran reported numbness from the waist to the feet and weakness of the legs with trouble walking, trouble with balance and an inability to stand from a squatting position in December 2004.  The medical impression was thoracic myelopathy and a laminectomy was performed.  The record similarly does not include a medical examination that provides an opinion on the possible causal connection between the Veteran's neurological complaints and his service..

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.  

	a.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease had onset during active service, was directly caused by his active service, or is otherwise related thereto.  Consideration should be given to his competent report injury pertaining to carrying a heavy back pack and mortar base plate and his complaints of pain since that time.

	b.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thoracic myelopathy had onset during active service, was directly caused by his active service, or is otherwise related thereto.  Consideration again should be given to his competent report injury pertaining to carrying a heavy back pack and mortar base plate and his complaints of pain since that time.

   c.  If the answer to (b) is no, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thoracic myelopathy was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's back disability.  

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definite opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




